Flowers,* Special Judge,
delivered the opinion of the court.
Affidavit was made before a justice of the peace, under section 1749 of the Code of 1906, that liquors were being kept for *24an unlawful purpose in certain rooms and buildings in tbe city of Laurel. The writ issued and liquors valued at more than '$400 were seized as the property of one Ike Laskey. Four claimants appeared, whose affidavits together covered the liquors seized. The value of that part claimed by each of them was less than $200. At the hearing the justice of the peace made an order sending the entire matter to the circuit court to be tried. When'the cause came up in the circuit court, the claimants moved to dismiss it “because the court is without jurisdiction.” The motion was overruled. It was agreed that the issue with this appellant should be tried and that the other claims should abide the decision in this case. The jury found against the claimants, and the liquors were ordered to be destroyed.
The record presented calls for a construction of that part of section 1750 of the Code which requires the justice of the peace to “send the claim to the circuit court of the county for trial” if the value of the liquors seized is over $200. The appellant contends that the jurisdiction of the courts is fixed by the value of the liquors claimed by one person. The appellee insists that the determining value is that of the liquors seized. This proceeding is statutory. It can be instituted only before a justice of the peace. The writ is returnable to a justice court. Section 1749. If no claimant appears, an order is made by the justice of the peace, on the return day of the writ, directing the destruction of the liquors1. This order is made without regard to the value of the property. Unless a claim is made the justice of the peace has exclusive and final jurisdiction in all cases of seizure under these statutes. There is no case to send to the circuit court unless an affidavit of ownership is filed. The circuit court can get jurisdiction in no case of the kind unless the property is claimed, and then it deals only with the part claimed, and need not even know how much was seized at the same time with that in controversy. In the case at bar, if no claimant had appeared except this appellant, this justice could *25have destroyed $260 worth and tried the issues as to the remaining $140 worth.
Since the justice court has final jurisdiction unless a claimant’s affidavit is filed, that court must of necessity be expected to dispose of that part of the liquor seized for which no claim is made. It follows that, when a claim is sent to the circuit court to be tried, only the property claimed is involved in that trial. The value of the liquors put in controversy by each claim must ■determine the jurisdiction of the courts; and where there are several claimants there are as many independent cases to be tried. The authors of the statute assumed that the liquors seized would be the same as the liquors claimed, and therefore of the same value; that there would be but one claimant. The plan of the statute is plain. It is a justice court proceeding. That court was expected to deal summarily with all liquors seized and not claimed within the time allowed. It was expected further, that the justice court would try every claim which involved not more than $200. It is the evident purpose of the statute to make the value of the liquors involved in each claim determinative of the jurisdiction.
The judgment is reversed, and the cause is remanded, so that the circuit court may make an order sending the case back to the justice court for further proceedings.
Mayes, J., 'dissented.

 Fletcher, X, baying been of counsel before bis appointment to tbe bench recused bimself in this ease and J. N. Flowers, Esq., a member of tbe supreme court bar was appointed and presided in bis place.